      Case 1:20-cv-09508-PGG-KHP Document 29 Filed 08/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      8/16/2021
  RASHEEN TABOR LATTNER,

                             Plaintiff,                    20-CV-9508 (PGG) (KHP)
                      -against-                            ORDER DENYING REQUEST FOR PRO
                                                           BONO COUNSEL
  CALIENDO-SOLOMON, ET AL.,

                             Defendant.

KATHARINE H. PARKER, United States Magistrate Judge:

       Plaintiff has filed an Application for the Court to Request Counsel. For the following

reasons, Plaintiff’s application is denied

                                          LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge

v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion”

when deciding whether to grant an indigent litigant’s request for pro bono representation. Id.

Even if a court does believe that a litigant should have a free lawyer, under the in forma

pauperis statute, a court has no authority to “appoint” counsel, but instead, may only “request”

that an attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 301–310 (1989). Moreover, courts do not have funds to pay counsel in civil

matters. Courts must therefore grant applications for pro bono counsel sparingly, and with

reference to public benefit, in order to preserve the “precious commodity” of volunteer-lawyer
      Case 1:20-cv-09508-PGG-KHP Document 29 Filed 08/16/21 Page 2 of 3




                                                 2
time for those litigants whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877

F.2d 170, 172-73 (2d Cir. 1989).

       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant an indigent litigant’s request for pro bono counsel. 802 F.2d at 61-62. Of

course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for leave to proceed in forma pauperis. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be

taken seriously.” Id. at 60–61. If these threshold requirements are met, the court must next

consider such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply

bright-line rules nor automatically deny the request for counsel until the application has

survived a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997).

Rather, each application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                            DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Order dated December 14, 2020, ECF No. 4.) When Plaintiff filed his Application for the

Court to Request Counsel, Plaintiff affirmed that his financial status had not changed. (See

Application for the Court to Request Counsel, ECF No. 27.) Given his application and his
       Case 1:20-cv-09508-PGG-KHP Document 29 Filed 08/16/21 Page 3 of 3




                                                 3
affirmation, Plaintiff qualifies as indigent. However, the other factors weigh against granting

Plaintiff’s application at this time. This case is still in its early stages and an initial case

management conference was held on August 12, 2021. (ECF No. 25.) Plaintiff still has to gather

preliminary information to support his claim, including whether he can raise these claims

through his Union. In short, although Plaintiff is not a lawyer, he has been able to articulate his

case thus far and representation would not “lead to a quicker and more just result by

sharpening the issues and shaping examination.” Hodge, 802 F.2d at 61.

                                              CONCLUSION

        For the foregoing reasons, Plaintiff’s Application for the Court to Request Counsel is

denied. Denial of Plaintiff's request is without prejudice to Plaintiff's renewed application later

in the case.

SO ORDERED.

 Dated:    August 16, 2021
           New York, New York

                                                                    KATHARINE H. PARKER
                                                                United States Magistrate Judge
